Case 19-40883   Doc 564   Filed 03/14/19 Entered 03/14/19 15:56:24   Main Document
                                        Pg 1 of 5
Case 19-40883   Doc 564   Filed 03/14/19 Entered 03/14/19 15:56:24   Main Document
                                        Pg 2 of 5
Case 19-40883   Doc 564   Filed 03/14/19 Entered 03/14/19 15:56:24   Main Document
                                        Pg 3 of 5
Case 19-40883   Doc 564   Filed 03/14/19 Entered 03/14/19 15:56:24   Main Document
                                        Pg 4 of 5
Case 19-40883   Doc 564   Filed 03/14/19 Entered 03/14/19 15:56:24   Main Document
                                        Pg 5 of 5
